Affirming.
S.A. Mullins and Malcom Mullins have appealed from a judgment putting them out of possession of certain land claimed by them but adjudged to belong to Virgie Ramey Compton, Maxine Vanover, and Kelsey Ramey. This appeal is prosecuted on the same record as Vanover et al. v. Cline, 239 Ky. ___, 38 S.W.2d ___, this day decided, and reference to it is made for a fuller statement of the case.
After the case of Ramey v. Ramey, 170 Ky. 390, 186 S.W. 160, was decided, S.A. Mullins without consideration on August 1, 1916, obtained from Virgie Ramey Compton, who was then an infant, as he admits, a deed to about 75 acres of the 500-acre tract that had belonged to her first husband, L.E. Ramey. No consideration is recited in this deed and there is no satisfactory proof any consideration passed to Mrs. Compton. S.A. Mullins is the father of Mrs. Compton, and we are satisfied her version of the matter is correct. She says about the making of this deed: "He was giving us so much trouble I had to do that or leave." That this deed was so obtained was elaborately pleaded, and it was not denied until two days before the trial. Malcom Mullins is claiming under S.A. Mullins. The court did not err in awarding a writ of possession against both of them.
The judgment is affirmed.